 1    TIMOTHY LONG (SBN 137591)                     MAYALL HURLEY, P.C.
      GREENBERG TRAURIG, LLP                        NICHOLAS J. SCARDIGLI (SBN 249947)
 2    1201 K Street, Suite 1100                     WILLIAM J. GORHAM III (SBN 151773)
      Sacramento, CA 95814                          ROBERT J. WASSERMAN (SBN 258538)
 3    Telephone: (916) 442-1111                     VLADIMIR J. KOZINA (SBN 284645)
      Facsimile: (916) 448-1709                     2453 Grand Canal Blvd.
 4    longt@gtlaw.com                               Stockton, California 95207
                                                    Telephone: (209) 477-3833
 5    LINDSAY E. HUTNER (SBN 238998)                Facsimile: (209) 473-4818
      ALEXA R. HANKARD (SBN 312221)
 6    GREENBERG TRAURIG, LLP                        Attorneys for Plaintiff
      Four Embarcadero Center, Suite 3000           MICHELE FOON and the Putative Class
 7    San Francisco, CA 94111
      Telephone: (415) 655-1300
 8    Facsimile: (415) 358-8139
      hutnerl@gtlaw.com
 9    hankarda@gtlaw.com

10
      Attorneys for Defendant
11    CENTENE MANAGEMENT
      COMPANY, LLC
12
13
14
15                              UNITED STATES DISTRICT COURT
16                             EASTERN DISTRICT OF CALIFORNIA
17
18   MICHELE FOON, on behalf of herself and       CASE NO. 2:19-cv-1420
     others similarly situated,
19
           Plaintiff,                             STIPULATION AND ORDER TO EXTEND
20                                                TIME TO RESPOND TO INITIAL
     v.                                           COMPLAINT IN CASE NO 2:19-cv-1420 BY
21                                                NOT MORE THAN 30 DAYS RULE 144
     CENTENE MANAGEMENT COMPANY,                  (FED. R. CIV. P. 6)
22   LLC, and DOES 1 to 10, inclusive,

23         Defendants.

24
25
26
27
28
30
     STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT IN CASE NO. 2:19-cv-1420
                         BY NOT MORE THAN 30 DAYS RULE 144 (FED. R. CIV. P. 6)
31
 1          Defendant CENTENE MANAGEMENT COMPANY, LLC (“Defendant”) and Plaintiff

 2   MICHELE FOON (“Plaintiff”), by and through her attorneys of record in this case, stipulate and agree as

 3   follows:

 4          WHEREAS, Plaintiff filed this action in San Joaquin Superior Court (Case No. Case No.

 5   STKCVUOE20197891) on June 20, 2019;

 6          WHEREAS, Plaintiff served a copy of the summons and complaint on Defendant on June 25, 2019;

 7          WHEREAS, Defendant timely removed this action to the Eastern District of California (Case No.

 8   2:19-cv-1420) on July 25, 2019;

 9          WHEREAS, Defendant is required to file its responsive pleading to Plaintiff’s Complaint by August

10   1, 2019;

11          WHEREAS, Local Rule 144(a) (Fed. R. Civ. P. 6) states that “an initial stipulation extending time

12   for no more than twenty-eight (28) days to respond to a complaint, cross-claim or counterclaim, or to

13   respond to interrogatories, requests for admission, or requests for production of documents may be filed

14   without approval of the Court if the stipulation is signed on behalf of all parties who have appeared in the

15   action and are affected by the stipulation. All other extensions of time must be approved by the Court;”

16          WHEREAS, pursuant to Rule 144(a) (Fed. R. Civ. P. 6), approval of this stipulation by the Court

17   is not necessary;

18          WHEREAS, this is Defendant’s first request to extend time to respond to the complaint;

19          WHEREAS, Plaintiff has agreed to allow Defendant to e-file this Stipulation on Plaintiff’s behalf;

20          NOW, THEREFORE, by and through their respective counsel of record, the parties hereby stipulate

21   and agree that Defendant’s responsive pleading to Plaintiff’s complaint shall be due August 29, 2019.

22   DATED: July 26, 2019                         GREENBERG TRAURIG, LLP
23
                                               By: /s/ Lindsay Hutner
24                                                TIMOTHY LONG
                                                  LINDSAY E. HUTNER
25                                                ALEXA R. HANKARD
                                                  Attorneys for Defendant
26                                                CENTENE MANAGEMENT, LLC
27   ///
28   ///
                                                 2
30     STIPULATION AND TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT IN CASE NO. 2:19-cv-1420 BY
                           NOT MORE THAN 30 DAYS RULE 144 (FED. R. CIV. P. 6)
31
 1   ///
     DATED: July 26, 2019                        MAYALL HURLEY P.C.
 2

 3                                           By: /s/ Robert J. Wasserman
                                                NICOLAS J. SCARDIGLI
 4                                              WILLIAM J. GORHAM
                                                ROBERT J. WASSERMAN
 5
                                                VLADIMIR J. KOZINA
 6                                              Attorneys for Plaintiff
                                                MICHELE FOON and the Putative Class
 7
 8
                                                     ORDER
 9
            Pursuant to stipulation, and for good cause shown, Defendant’s deadline to respond to Plaintiff’s
10
     Complaint is extended to August 29, 2019.
11
            IT IS SO ORDERED.
12
     Dated: August 6, 2019
13
14
15
16
17
18
19
20
21

22
23
24
25
26
27
28
                                                 3
30     STIPULATION AND TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT IN CASE NO. 2:19-cv-1420 BY
                           NOT MORE THAN 30 DAYS RULE 144 (FED. R. CIV. P. 6)
31
